Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10633305. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims encompass the entirety of the present claims.  The only major difference between the two claim sets is that the allowed claim 1 requires that step a is “introducing a compressed effluent vapor stream into a processing unit” and minor differences such as referring to the expander which expands the second vapor stream as a “high-pressure expander” which does not change the scope of the limitation as high-pressure does not adjust the scope of the expander itself.  As such claim of the present claim is rejected in view of the allowed claims.

Further, claim 2 of the present claims is rejected in view of claim 3 of the allowed claims as it is entirely encompassed by the limitations of the allowed claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “high pressure expander”, “high pressure compressor”, “low pressure expander” and “low pressure expander”. These are all found to be indefinite as it is unclear what pressures are required to be considered a high-pressure or low-pressure compressor or expander and it is unclear if 

Claim 1 states “warming the second vapor stream in the heat exchanger”, “expanding... the second vapor stream wherein the pressure and temperature of the second vapor stream are lowered”, and “warming the second vapor stream in the heat exchanger” and which is found to be indefinite as step g and e are identical and it is unclear if a different stream such as the expanded stream is being warmed in the heat exchanger a second time. Further it is unclear if the isentropically expanding step occurs to the second vapor stream after it is warmed in the heat exchanger. For the purpose of examination, it will be assumed the steps are operated sequentially.  Applicant is advices to clearly demarcate the different streams at different points in the system.

Claim 1 further states “the second vapor stream” in steps H I, and J. This is rendered indefinite as it is unclear what specific portion of the second vapor stream is being compressed, cooled, and divided as previous process steps are occurring to the second vapor stream and there is no clarity as to when the vapor stream is compressed/cooled/divided. Applicant is further recommended to look through the claim language for additional instances of the same process stream terminology being utilized for technically different process streams (Such as using the same term for the stream prior to cooling and after cooling which can lead to indefiniteness without additional clarifiers such as “after cooling....”.

Claim 1 states “the split stream” in steps L, M, N which is found indefinite as it appears that “the split stream” is being utilized to reference different parts of the stream such as “the cooled split stream” or “the compressed split stream” and it is unclear what portion of “The split stream” is being compressed/cooled/expanded and in what order. See additional explanation in the rejections above. (See for example step P which properly provides that “The expanded split stream” is what is being combined). 



Claim 1 states “which travels to a rectifier” in step U. This is found to be indefinite as it is unclear what “which” is previously preferring to. For the purpose of this office action it will be assumed that claim 1 states ---wherein the hydrogen-rich gas is sent to a rectifier---.

Claim 1 states “wherein it is warmed” which is found to be indefinite as it is unclear what “it” is previously referring to. For the purpose of this office action it will be assumed that claim 1 instead states ---the third liquid stream---.

Claim 1 states “withdrawing the gas product” and “withdrawing the vaporized combined feed” in steps K and R which is found to be indefinite as it is unclear what the streams are being withdrawn from.

Claim 3 recites “combining one or more liquid paraffinic side streams with the combined feed stream prior to the step of combining the cooled liquid paraffinic stream with the second split stream” which is considered indefinite as no “second split stream” has been recited which is a lack of antecedent basis.  Further, if the second split stream should read only “split stream” it is unclear how this would occur as the combined feed stream does not exist prior to the cooled liquid paraffinic stream is combined with the expanded split stream and as such it is not possible to combine a stream with it prior to the combined feed stream existing.


Claim 13 states “the second vapor stream” in steps C and D which is found to be indefinite as it is unclear what portion of the second vapor stream is being divided (after expansion or before the operations of step C). It should be made clear which vapor stream is being divided.  For the purpose of examination, this limitation is interpreted to be the expanded second vapor stream.

Claim 13 recites “withdrawing a gas product” which is considered indefinite as it is unclear what the gas product is being withdrawn from.

Claims 2, 4-12 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (US 6333445), hereinafter referred to as O’Brien and further in view of Bauer et al (US Patent No. 5592831).

With respect to claim 13, O’Brien teaches (Figure 2) process for the separation of hydrogen from an olefin hydrocarbon rich compressed effluent vapor stream from a dehydrogenation unit (abstract), which process comprises: 
a. separating hydrogen from olefin and heavy paraffinic components in a cooled compressed effluent vapor stream in a first separator to provide a first vapor stream and a first liquid stream (compressed feed 100 after cooling is a mixture of hydrogen and heavy paraffinic compounds, See table which produces streams 101L which is the liquid stream and 101V which is the gas stream);
b. separating hydrogen from olefin and heavy paraffinic components in the cooled first vapor stream in a second separator to provide a second vapor stream and a second liquid stream (gas stream 101V is then ultimately sent to D102 where it is further separated into 102V and 102L), 
c. isentropically expanding the second vapor stream, wherein the pressure and temperature of the second vapor stream is lowered (102V is sent to E101 which as an expander as shown in the figure would be isentropic); 
d. dividing the second vapor stream into a first split stream and a second split stream (stream 102V is then sent after expansion to D103 where it forms D103L and 103V), 
f. withdrawing a gas product (vapor product 106) 
g. combining a liquid paraffinic stream with the second split stream to provide a combined feed (103L and 102L are combined as seen in the figure); 
h. providing a flashed vapor stream (flash gas 116); and 
i. providing a liquid product (liquid product 118).

O’Brien does not teach the first split stream is compressed.



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Bauer compressed the first split stream of O’Brien (106) after heating but before withdrawing it as a vapor product since it has been shown that combining prior art elements to yield predictable results is obvious whereby it can be shown to be old and well known by Bauer to compress a vapor product stream to bring it up to a desired pressure suitable for use or transport or for whatever purpose desired by compressing the vapor product stream prior to removing it as a product.

Allowable Subject Matter
Claims 1-12 would be allowable if written to overcome both the rejections of double patenting and the rejection in view of 35 USC 112(b).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763